 



Exhibit 10.1
AMENDMENT NO. 2
TO THE
TOWN SPORTS INTERNATIONAL HOLDINGS, INC.
2006 STOCK INCENTIVE PLAN
     WHEREAS, Town Sports International Holdings, Inc. (the “Corporation”)
maintains the Town Sports International Holdings, Inc. 2006 Stock Incentive
Plan, as previously amended (the “Plan”);
     WHEREAS, pursuant to Section 13.1 of the Plan, the Compensation Committee
of the Board of Directors of the Corporation (the “Compensation Committee”) may
at any time, and from time to time, amend, in whole or in part, any of or all
the provisions of the Plan; and
     WHEREAS, the Compensation Committee desires to amend the Plan, effective as
of January 1, 2007;
     NOW, THEREFORE, pursuant to Section 13.1 of the Plan, the Plan hereby is
amended, effective as of March 15, 2007, as follows:
     1.       Section 2.47 of the Plan is amended by the addition of the
following new sentence at the end thereof:
“Further, notwithstanding the foregoing, with respect to Awards granted on or
after March 15, 2007, a Participant that is a full-time employee of the Company
or an Affiliate that commences working on a part-time basis for the Company or
an Affiliate shall be deemed to have experienced an involuntary Termination of
Employment without Cause if such Participant is not regularly scheduled to work
more than 24 hours per week.”
     2.       Section 11.1(a)(v) of the Plan is amended by the addition of the
following new sentences at the end thereof:
“Notwithstanding the foregoing, if a Participant is deemed to have experienced a
Termination of Employment in accordance with the last sentence of Section 2.47
of the Plan, then (A) any Stock Options and any Stock Appreciation Rights that
are not vested as of the date of such Participant’s Termination of Employment in
accordance with the last sentence of Section 2.47 of the Plan (“Special Unvested
Options or Rights”) shall not terminate or expire as of the date of such
Termination of Employment and shall remain outstanding until a Participant
experiences a Termination of Employment (other than on account of the last
sentence of Section 2.47 of the Plan), but in no event beyond the expiration of
the stated term of any such Special Unvested Options or Rights, and (B) no
Special Unvested Options or Rights will thereafter vest except as set forth in
the next succeeding sentence. If, after a Termination of Employment in

 



--------------------------------------------------------------------------------



 



accordance with the last sentence of Section 2.47 of the Plan, (1) a Participant
remains continuously employed by the Company or any of its Affiliates, and
(2) subsequent thereto, such Participant becomes regularly scheduled to work
more than 24 hours per week, then any Special Unvested Options or Rights shall
immediately vest as to any shares of Common Stock that did not vest under the
terms of such Special Unvested Options or Rights between the date of such
Participant’s Termination of Employment in accordance with the last sentence of
Section 2.47 of the Plan and the date such Participant became regularly
scheduled to work more than 24 hours per week solely as a result of the
application of the immediately preceding sentence.”
     3.       Except as specifically amended hereby, the Plan is hereby ratified
and confirmed in all respects and remains in full force and effect.
     IN WITNESS WHEREOF, the Corporation has caused this Amendment No. 2 to be
executed as of March 6, 2007.

            TOWN SPORTS INTERNATIONAL
HOLDINGS, INC.
      By:   /s/ Richard Pyle         Name:   Richard Pyle        Title:   CFO   
 

 